Citation Nr: 1038889	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  09-06 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for allergies.

4.  Entitlement to service connection for bronchitis.

5.  Entitlement to service connection for asthma.

6.  Entitlement to service connection for a left leg disorder.

7.  Entitlement to service connection for a right leg disorder.

8.  Entitlement to service connection for an acquired psychiatric 
disorder, to include generalized anxiety disorder (GAD), panic 
disorder, and depression.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran (also referred to herein as 'appellant') has 
unverified active service from March 1977 and January 1986, 
verified active service from December 1987 to May 1992, and 
unverified reserve service from approximately 1993 to December 
2000.

This matter comes before the Board of Veterans' Appeals (Board) 
from a November 2007 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, 
which denied the Veteran's claims of entitlement to service 
connection for bilateral hearing loss, tinnitus, allergies, 
bronchitis, asthma, a left leg disorder, a right leg disorder, 
and a mental disorder manifested by anxiety and panic attacks.

In April 2010, the Veteran testified before the undersigned 
Acting Veterans Law Judge, seated at the RO in Wichita, Kansas.  
A transcript of the hearing has been associated with the claims 
file.

The issues of entitlement to service connection for tinnitus, 
allergies, bronchitis, asthma, a left leg disorder, a right leg 
disorder, and an acquired psychiatric disorder, to include GAD, 
panic disorder, and depression, addressed in the REMAND portion 
of the decision below, are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDING OF FACT

By a March 2009 statement, which was confirmed at the April 2010 
Board hearing, the Veteran withdrew her appeal concerning 
entitlement to service connection for bilateral hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal concerning 
entitlement to service connection for bilateral hearing loss have 
been met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  Withdrawal may be made 
by the appellant or by an authorized representative, except that 
a representative may not withdraw a Substantive Appeal filed by 
the appellant personally without the express written consent of 
the appellant.  38 C.F.R. §§ 20.202, 20.204 (2009).

The Veteran's timely-filed Substantive Appeal, dated in February 
2009, perfected her appeal concerning entitlement to service 
connection for bilateral hearing loss, together with the 
remaining issues appearing on the title page of this decision, as 
identified in the February 2009 Statement of the Case.

The Veteran filed an additional Substantive Appeal in March 2009.  
As she had already perfected her appeal as to the issues 
currently before the Board, such Substantive Appeal serves as a 
statement submitted on her own behalf.  At that time, the Veteran 
stated that she was not contesting the issue of entitlement to 
service connection for bilateral hearing loss, which was 
considered a withdrawal of such issue.  Additionally, this issue 
was not included in the RO's August 2009 Certification of Appeal 
(VA Form 8).  Moreover, at the time of the April 2010 Board 
hearing, the Acting Veterans Law Judge confirmed that the Veteran 
had withdrawn her appeal as to such issue. 

As the Veteran has withdrawn her appeal, in writing, concerning 
entitlement to service connection for bilateral hearing loss 
before the Board promulgated a decision; there remain no 
allegations of errors of fact or law for appellate consideration 
concerning the issue.  The Board therefore has no jurisdiction to 
review the issue.


ORDER

The appeal concerning the issue of entitlement to service 
connection for bilateral hearing loss is dismissed.


REMAND

Additional development is needed prior to further disposition of 
the claims of entitlement to service connection for tinnitus, 
allergies, bronchitis, asthma, a left leg disorder, a right leg 
disorder, and an acquired psychiatric disorder to include GAD, 
panic disorder, and depression.

As a preliminary matter, the Board notes that currently 
associated with the claims file is a service separation document, 
Form DD-214, reflecting the Veteran's second period of active 
service, from December 1987 to May 1992.  It appears that the 
Veteran has a prior period of unverified active service, from 
March 1977 to January 1986.  Also, her service treatment records 
indicate that she was discharged from reserve service in December 
2000.  Thus, there remains an unverified period of reserve 
service.  On remand, the agency of original jurisdiction (AOJ) 
should obtain the Veteran's service personnel records and verify 
her dates of service. 

At the time of the Veteran's April 2010 Board hearing, she 
reported that she was evaluated in approximately 1993 at the VA 
Medical Center (VAMC) in Great Lakes.  Research by the Board 
reveals that there is no VAMC in Great Lakes.  However, it does 
appear that the Great Lakes Health Care System is part of the 
Veterans Integrated Services Network (VISN) 12 in Hines, 
Illinois.  It appears that such is associated with the Naval 
Hospital in Great Lakes, Illinois.  The Veteran's service 
treatment records, dated in 1993, during her reserve period of 
service, indicate that she was evaluated at the Naval Hospital in 
Great Lakes.  Thus, it remains unclear to the Board if the 1993 
record of treatment is the treatment to which the Veteran 
referred during her Board hearing, or if there exists outstanding 
VA treatment records maintained by the VISN 12 in Hines, 
Illinois.  Also at the time of her Board hearing, the Veteran 
reported that she received VA treatment at the VA Outpatient 
Clinic (OPC) in Corpus Christi in 1999 or 2000.  Review of the VA 
treatment records currently associated with the claims file 
reveals that only records from the VAMCs in Leavenworth and 
Indianapolis are present.  

The Board also notes that the Veteran's private physician, Dr. 
S., submitted a statement dated in March 2008 wherein he 
described the Veteran's general medical condition.  However, to 
date, the Veteran has not submitted her private treatment records 
reflecting treatment by Dr. S. for the disorders on appeal.  

Because VA is on notice that there are additional records that 
may be applicable to the Veteran's claims and because these 
records may be of use in deciding the claims, these records are 
relevant and should be obtained.  Bell v. Derwinski, 2 Vet. App. 
611 (1992).

As to the Veteran's claim of entitlement to service connection 
for tinnitus, the Board notes that her service treatment records 
and post-service treatment records are silent for complaints, 
treatment, or diagnoses of such; however, at the time of her 
April 2010 Board hearing, the Veteran reported that she has 
experienced continuous tinnitus since the time of her first 
period of active service.  As to the Veteran's claims of 
entitlement to service connection for allergies, bronchitis, and 
asthma, the Board notes that she was treated throughout service 
for the same.  Her private physician, in his March 2008 
statement, reported that the Veteran had a history of chronic 
bronchitis, asthma, and long-standing allergies; however, medical 
evidence of current diagnoses related to the respiratory system 
is not of record.  As to the Veteran's claims of entitlement to 
service connection for a right leg disorder and a left leg 
disorder, the Board notes that at that time of her hearing before 
the Board, she also reported that she underwent knee surgery.  
Her service treatment records indicate that she was treated for 
shin splints during her second period of active service.  Her 
private physician reported that the Veteran had bilateral leg 
pain related to her in-service shin splints, however, medical 
evidence of current diagnoses related to the right or left leg, 
or either knee, is not of record.  As to the Veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include GAD, panic disorder, and depression, review 
of the her service treatment records reveals that throughout 
service, she complained of stress, insomnia due to nerves, and 
nervousness.  Subsequent to service, the Veteran has been 
diagnosed with GAD, panic disorder, and depression.  

Based on the foregoing, after the AOJ obtains the Veteran's 
outstanding service personnel and VA and private treatment 
records, VA examinations are in order to determine whether there 
exists a relationship between the Veteran's claimed disorders and 
her service.  VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion where it is 
deemed necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R.                    § 3.159(c)(4) 
(2009); Robinette v. Brown, 8 Vet. App. 69 (1995).



Accordingly, the case is REMANDED for the following action:

1.  Obtain, through the appropriate 
channels, and associate with the Veteran's 
claims file, her complete service 
personnel records.  The AOJ should verify 
the dates of service for the Veteran's 
first period of active service, and her 
period of reserve service, including any 
periods of active duty for training 
(ACDUTRA) or inactive duty for training 
(INACDUTRA).  To the extent there is an 
attempt to obtain records that is 
unsuccessful; the claims file should 
contain documentation of the attempts 
made.  The Veteran and her representative 
should also be informed of the negative 
results, and should be given an 
opportunity to obtain the records.

2.  Obtain and associate with the 
Veteran's claims file her treatment 
records maintained by the VISN 12 in 
Hines, Illinois, dated from 1992 to 1993, 
and her treatment records from the VAOPC 
in Corpus Christi, Texas, dated from 1999 
to 2000.  To the extent there is an 
attempt to obtain records that is 
unsuccessful; the claims file should 
contain documentation of the attempts 
made.  The Veteran and her representative 
should also be informed of the negative 
results, and should be given an 
opportunity to obtain the records.

3.  Contact the Veteran and request that 
she submit a completed VA Form 4142, 
Authorization and Consent to Release 
Information to the VA, for private 
treatment records from Dr. S.  Advise the 
Veteran that she may submit her private 
treatment records herself if she so 
chooses.  If a negative response is 
received from the Veteran or from Dr. S., 
the claims file should be properly 
documented in this regard.

4.  After the above-described VA and 
private treatment records have been 
associated with the claims file, schedule 
the Veteran for appropriate VA 
examinations related to her claims of 
entitlement to service connection for 
tinnitus, allergies, bronchitis, asthma, a 
right leg disorder, a left leg disorder, 
and an acquired psychiatric disorder, to 
include GAD, panic disorder, and 
depression.  The claims file, to include a 
copy of this Remand, should be made 
available to the examiners for review in 
conjunction with the examinations, and the 
examiners should note such review.  All 
indicated tests, including x-rays, should 
be conducted.  

At each examination, the examiners should 
provide current diagnoses for any 
disorders present and, as relevant to each 
diagnosed disorder, offer an opinion on 
the following:

(A)  Is it likely, unlikely, or at 
least as likely as not that each 
currently diagnosed disorder is related to 
the Veteran's first period of active 
service from March 1977 to January 1986?

(B) Did the Veteran's any currently 
diagnosed disorder clearly and 
unmistakably pre-exist her second period 
of active service from December 1987 to 
May 1992?

(C) If the answer to (B) is yes, did the 
Veteran's disorder undergo an increase in 
the underlying pathology during service, 
i.e., was aggravated during her second 
period of active service from December 
1987 to May 1992?

(i) If the disorder did not undergo 
an increase during her second period 
of active service from December 1987 
to May 1992, i.e., was not 
aggravated, is the evidence against 
aggravation clear and unmistakable 
(evidence that is obvious and 
manifest)?

(ii) If there was an increase in 
severity of the disorder during her 
second period of active service from 
December 1987 to May 1992, was that 
increase clearly and unmistakably 
due to the natural progress of the 
disease?

(D) If the answer to (B) is no, is any 
currently diagnosed disorder likely, 
unlikely, or at least as likely as not 
related to her second period of active 
service from December 1987 to May 1992, or 
her period of reserve service?

As to each disorder claimed, the examiners 
should consider the Veteran's statements 
regarding her in-service psychiatric, 
respiratory, musculoskeletal, and auditory 
complaints and her statements of 
continuous symptoms after service.  Dalton 
v. Nicholson, 21 Vet. App. 23 (holding 
that an examination was inadequate where 
the examiner did not comment on the 
Veteran's report of in-service injury but 
relied on the service treatment records to 
provide a negative opinion).

5.  After completing the above, and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's service 
connection claims should be readjudicated 
based on the entirety of the evidence.  If 
the claims remain denied, the Veteran and 
her representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The Veteran 
need take no action until so informed.  The purpose of this 
REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


